Title: To Benjamin Franklin from Cristoforo Vincenzo Spinola, 9 September 1784
From: Spinola, Cristoforo Vincenzo
To: Franklin, Benjamin


				
					Monsieur
					A Paris le 9. 7bre. 1784.
				
				Le Serenissime Gouvernement de Gênes desirant favoriser autant qu’il lui est possible le Commerce que ses Sujets font dans les Provinces et Ports des Etats Unis de l’Amerique Septentrionale que vous avez l’honneur de representer, est entré dans la Determination d’envoyer à Boston un Consul ou Agent pour qu’il puisse dans tous les Cas et circonstances possibles proteger et favoriser les intérêts des Nationnaux Gênois qui se trouvent dans les dits Etats; Mais Jaloux en même tems d’observer les egards que les Princes se doivent les uns aux Autres, me charge, Monsieur, d’avoir l’honneur de vous interpeller pour scavoir prealablement de vous, si vous Croyez que cette Determination puisse etre agreable aux Etats Unis.
				Je suis tres flatté, Monsieur, que cette Commission me fournisse l’occassion de vous entretenir sur un Objet qui ne peut etre que trés avantageux aux Sujets des deux Cours que nous avons l’honneur de Servir.
				J’ai celui d’etre avec le plus profond respect Monsieur Vôtre tres Humble, trés obbeissant Serviteur
				
					
						Spinola
					
				
			 
				Notation: Paris 9 Septr. 1784 from The Marquis Spinola Ministr of Genoa
			